Exhibit 10.2
 
Form of Indemnity Agreement


This Indemnity Agreement dated as of the 31st day of August, 2012 is made by and
between NB Manufacturing Inc., a Nevada corporation (the “Corporation”), and
_________ (the “Indemnitee”).


Recitals


The Articles of Incorporation of the Corporation provide for indemnification by
the Corporation of its officers and directors to the extent permitted by
law.  The Indemnitee has been serving and desires to continue to serve as a
director and/or officer of the Corporation in part in reliance on such indemnity
provision.


To provide the Indemnitee with additional contractual assurance of protection
against personal liability in connection with certain proceedings described
below, the Corporation desires to enter into this Agreement.


In order to induce the Indemnitee to serve or continue to serve as a director
and/or officer of the Corporation, and in consideration of the Indemnitee’s so
serving, the Corporation desires to indemnify the Indemnitee and to make
arrangements pursuant to which the Indemnitee may be advanced or reimbursed
expenses incurred by Indemnitee in certain proceedings described below,
according to the terms and conditions set forth below.


Agreement


THEREFORE, in consideration of the foregoing recitals and of Indemnitee’s
serving or continuing to serve the Corporation as a director and/or officer, the
parties agree as follows:


1.           Indemnification.


    (a)           In accordance with the provisions of subsection (b) of this
Section 1, the Corporation shall hold harmless and indemnify the Indemnitee
against any and all expenses, liabilities and losses (including, without
limitation, investigation expenses and expert witnesses’ and attorneys’ fees and
expenses, costs of court, judgments, penalties, fines, and amounts paid or to be
paid in settlement) actually incurred by the Indemnitee (net of any related
insurance proceeds or other amounts received by Indemnitee or paid by or on
behalf of the Corporation on the Indemnitee’s behalf), in connection with any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, to which the Indemnitee is a party or is threatened to be made a
party (a “Proceeding”) based upon, arising from, relating to, or by reason of
the fact that Indemnitee is, was, shall be, or shall have been a director and/or
officer of the Corporation or is or was serving, shall serve, or shall have
served at the request of the Corporation as a director, officer, partner,
trustee, manager, member, employee, or agent (“Affiliate Indemnitee”) of another
foreign or domestic corporation or non-profit corporation, cooperative,
partnership, joint venture, limited liability company, trust or other
incorporated or unincorporated enterprise (each, a “Company Affiliate”).
 
    (b)           Without limiting the generality of the foregoing, the
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 1 for any expenses actually incurred in any Proceeding initiated by or
in the right of the Corporation, unless indemnification is barred by applicable
law.


    (c)           In providing the foregoing indemnification, the Corporation
shall, with respect to any proceeding, hold harmless and indemnify the
Indemnitee to the fullest extent not prohibited by the law of the State of
Nevada, as in effect from time and time, and the Articles of Incorporation.  For
purposes of this Agreement, it is intended that the indemnification afforded
hereby be mandatory and the broadest possible under any then existing statutory
provision expressly authorizing the Corporation to indemnify directors or
officers whether in effect on the date of this Agreement or hereafter, provided,
however, that the indemnification provisions of this Agreement shall apply
without regard to whether any provision set forth in the Articles or Bylaws of
the Corporation authorizing or permitting indemnification shall be in force or
effect.


 
-1-

--------------------------------------------------------------------------------

 
 
2.           Other Indemnification Agreements.  The Corporation may purchase and
maintain insurance or furnish similar protection or make other arrangements,
including, but not limited to, providing a trust fund, letter of credit, or
surety bond (“Indemnification Arrangements”) on behalf of the Indemnitee against
any liability asserted against him or her or incurred by or on behalf of him or
her in such capacity as a director or officer of the Corporation or an
Affiliated Indemnitee, or arising out of his or her status as such, whether or
not the Corporation would have the power to indemnify him or her against such
liability under the provisions of this Agreement.  The purchase, establishment,
and maintenance of any such Indemnification Arrangement shall not in any way
limit or affect the rights and obligations of the Corporation or of the
Indemnitee under this Agreement except as expressly provided herein, and the
execution and delivery of this Agreement by the Corporation and the Indemnitee
shall not in any way limit or affect the rights and obligations of the
Corporation or the other party or parties thereto under any such Indemnification
Arrangement.  All amounts payable by the Corporation pursuant to this Section 2
and Section 1 hereof are herein referred to as “Indemnified Amounts.”  To the
extent the Corporation is able to obtain directors and officers liability
insurance of a reasonable premium (as determined by the Corporation in its sole
discretion), the Corporation shall use reasonable efforts to cause the
Indemnitee to be covered by such insurance.


3.           Advance Payment of Indemnified Amounts.


    (a)           The Indemnitee hereby is granted the right to receive in
advance of a final, nonappealable judgment or other final adjudication of a
Proceeding (a “Final Determination”) the amount of any and all expenses,
including, without limitation, investigation expenses, court costs, expert
witnesses’ and attorneys’ fees and other expenses expended or incurred by the
Indemnitee in connection with any Proceeding or otherwise expensed or incurred
by the Indemnitee (such amounts so expended or incurred being hereinafter
referred to as “Advanced Amounts”).


    (b)           In making any written request for Advanced Amounts, the
Indemnitee shall submit to the Corporation a schedule setting forth in
reasonable detail the dollar amount expended or incurred and expected to be
expended.  Each such listing shall be supported by the bill, agreement, or other
documentation relating thereto, each of which shall be appended to the schedule
as an exhibit.  In addition, before the Indemnitee may receive Advanced Amounts
from the Corporation, the Indemnitee shall provide to the Corporation (i) a
written affirmation of the Indemnitee’s good faith belief that the applicable
standard of conduct required for indemnification by the Corporation has been
satisfied by the Indemnitee, and (ii) a written undertaking by or on behalf of
the Indemnitee to repay the Advanced Amount if it shall ultimately be determined
that the Indemnitee has not satisfied any applicable standard of conduct.  The
written undertaking required from the Indemnitee shall be an unlimited general
obligation of the Indemnitee but need not be secured.  The Corporation shall pay
to the Indemnitee all Advanced Amounts within twenty (20) days after receipt by
the Corporation of all information and documentation required to be provided by
the Indemnitee pursuant to this paragraph.


4.         Procedure for Payment of Indemnified Amounts.


    (a)           To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Corporation a written request for payment of the appropriate
Indemnified Amounts, including with such requests such documentation and
information as is reasonably available to the Indemnitee and reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification.  The Secretary of the Corporation shall, promptly upon receipt
of such a request for indemnification, advise the Board of Directors in writing
that the Indemnitee has requested indemnification.


    (b)           The Corporation shall pay the Indemnitee the appropriate
Indemnified Amounts unless it is established that the Indemnitee engaged in one
of the Prohibited Acts, and such Prohibited Act was the subject matter of the
Proceeding.  For purposes of determining whether the Indemnitee is entitled to
Indemnified Amounts, in order to deny indemnification to the Indemnitee, the
Corporation has the burden of proof in establishing (1) that the Indemnitee
engaged in the Prohibited Act, and (2) that the Prohibited Act was the subject
matter of the Proceeding.  In this regard, a termination of any Proceeding by
judgment, order or settlement does not create a presumption that the Indemnitee
did not meet the requisite standard of conduct; provided, however, that the
termination of any criminal proceeding by conviction, or a pleading of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee engaged in a
Prohibited Act.  For purposes of this Agreement, a “Prohibited Act” shall mean
any act, omission or condition for which indemnity is not available under any
applicable federal or state law or public policy.


 
-2-

--------------------------------------------------------------------------------

 
 
    (c)           Any determination that the Indemnitee has engaged in a
Prohibited Act shall be made (i) either by the Board of Directors by a majority
vote of a quorum consisting of directors who were not parties to such
Proceeding; or (ii) by independent legal counsel (who may be the outside counsel
regularly employed by the Corporation); provided that the manner in which (and,
if applicable, the counsel by which) the right of indemnification is to be
determined shall be approved in advance in writing by both the highest ranking
executive officer of the Corporation who is not a party to such action
(sometimes hereinafter referred to as “Senior Officer”) and by the
Indemnitee.  In the event that such parties are unable to agree on the manner in
which any such determination is to be made, such determination shall be made by
independent legal counsel retained by the Corporation especially for such
purpose, provided that such counsel be approved in advance in writing by both
the Senior Officer and the Indemnitee and, provided further, that such counsel
shall not be outside counsel regularly employed by the Corporation.  The fees
and expenses of counsel in connection with making the determination contemplated
hereunder shall be paid by the Corporation, and, if requested by such counsel,
the Corporation shall give such counsel an appropriate written agreement with
respect to the payment of their fees and expenses and such other matters as may
be reasonably requested by counsel.


    (d)           The Corporation will use its best efforts to conclude as soon
as practicable any required determination pursuant to subparagraph (c) above and
promptly will advise the Indemnitee in writing with respect to any determination
that the Indemnitee is or is not entitled to indemnification, including a
description of any reason or basis for which indemnification has been
denied.  Payment of any applicable Indemnified Amounts will be made to the
Indemnitee within ten (10) days after any determination of the Indemnitee’s
entitlement to indemnification.


    (e)           Notwithstanding the foregoing, the Indemnitee may, at any time
after sixty (60) days after a claim for Indemnified Amounts has been filed with
the Corporation (or upon receipt of written notice that a claim for Indemnified
Amounts has been rejected, if earlier) and before three (3) years after a claim
for Indemnified Amounts has been filed, petition a court of competent
jurisdiction to determine whether the Indemnitee is entitled to indemnification
under the provisions of this Agreement, and such court shall thereupon have the
exclusive authority to make such determination unless and until such court
dismisses or otherwise terminates such action without having made such
determination.  The court shall, as petitioned, make an independent
determination of whether the Indemnitee is entitled to indemnification as
provided under this Agreement, irrespective of any prior determination made by
the Board of Directors or independent counsel.  If the court shall determine
that the Indemnitee is entitled to indemnification as to any claim, issue or
matter involved in the Proceeding with respect to which there has been no prior
determination pursuant to this Agreement or with respect to which there has been
a prior determination that the Indemnitee was not entitled to indemnification
hereunder, the Corporation shall pay all expenses (including attorneys’ fees and
court costs) actually incurred by the Indemnitee in connection with such
judicial determination.


5.         Agreement Not Exclusive; Subrogation Rights, etc.


    (a)           This Agreement shall not be deemed exclusive of and shall not
diminish any other rights the Indemnitee may have to be indemnified or insured
or otherwise protected against any liability, loss, or expense by the
Corporation, any subsidiary of the Corporation, or any other person or entity
under any charter, bylaws, law, agreement, policy of insurance or similar
protection, vote of stockholders or directors, disinterested or not, or
otherwise, whether or not now in effect, both as to actions in the Indemnitee’s
official capacity, and as to actions in another capacity while holding such
office.  The Corporation’s obligations to make payments of Indemnified Amounts
hereunder shall be satisfied to the extent that payments with respect to the
same Proceeding (or part thereof) have been made to or for the benefit of the
Indemnitee by reason of the indemnification of the Indemnitee pursuant to any
other arrangement made by the Corporation for the benefit of the Indemnitee.
 
    (b)             For as long as this Agreement is in effect, the Corporation
shall maintain director and officer insurance with the coverage, the loss per
occurrence, and the tail policy as periodically approved by the Board. If at any
time this policy lapses or is not renewed or is no longer available
(collectively, “Coverage Failure”), the Corporation shall immediately notify
each officer and director covered by the policy who has entered into this
Agreement. Notwithstanding any Coverage Failure this Agreement shall remain in
full force and effect.

 
-3-

--------------------------------------------------------------------------------

 
 
    (c)           In the event the Indemnitee shall receive payment from any
insurance carrier or from the plaintiff in any Proceeding against such
Indemnitee in respect of Indemnified Amounts after payments on account of all or
part of such Indemnified Amounts have been made by the Corporation pursuant
hereto, such Indemnitee shall promptly reimburse to the Corporation the amount,
if any, by which the sum of such payment by such insurance carrier or such
plaintiff and payments by the Corporation or pursuant to arrangements made by
the Corporation to Indemnitee exceeds such Indemnified Amounts; provided,
however, that such portions, if any, of such insurance proceeds that are
required to be reimbursed to the insurance carrier under the terms of its
insurance policy, such as deductible or co-insurance payments, shall not be
deemed to be payments to the Indemnitee hereunder.  In addition, upon payment of
Indemnified Amounts hereunder, the Corporation shall be subrogated to the rights
of Indemnitee receiving such payments (to the extent thereof) against any
insurance carrier (to the extent permitted under such insurance policies) or
plaintiff in respect to such Indemnified Amounts and the Indemnitee shall
execute and deliver any and all instruments and documents and perform any and
all other acts or deeds which the Corporation deems necessary or advisable to
secure such rights.  Such right of subrogation shall be terminated upon receipt
by the Corporation of the amount to be reimbursed by the Indemnitee pursuant to
the first sentence of this paragraph.


6.           Continuation of Indemnity.  All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee is a
director and/or officer of the Corporation (or is serving at the request of the
Corporation as an Affiliate Indemnitee) and shall continue thereafter so long as
Indemnitee shall be subject to any possible Proceeding by reason of the fact
that Indemnitee was a director, officer or employee of the Corporation or was
serving in any other capacity referred to herein.


7.           Successors; Binding Agreement.  This Agreement shall be binding on
and shall inure to the benefit of and be enforceable by the Corporation’s
successors and assigns and by the Indemnitee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.  The Corporation shall require any successor or assignee
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of the Corporation, by
written agreement in form and substance reasonably satisfactory to the
Corporation and to the Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform if no such succession or assignment had taken place.


8.           Enforcement.  The Corporation has entered into this Agreement and
assumed the obligations imposed on the Corporation hereby in order to induce the
Indemnitee to act as a director and/or officer of the Corporation, and
acknowledges that the Indemnitee is relying upon this Agreement in continuing in
such capacity.  In the event the Indemnitee is required to bring any action to
enforce rights or to collect monies due under this Agreement and is successful
in such action, the Corporation shall reimburse Indemnitee for all of the
Indemnitee’s fees and expenses in bringing and pursuing such action.  The
Indemnitee shall be entitled to the advancement of Indemnified Amounts to the
full extent contemplated by Section 3 hereof in connection with such Proceeding.
 
9.           Separability.  Each of the provisions of this Agreement is a
separate and distinct agreement independent of the others, so that if any
provision hereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof, which other provisions shall
remain in full force and effect.


10.           Miscellaneous.  No provision of this Agreement may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to in writing signed by Indemnitee and either the Chairman of the Board or the
CEO of the Corporation or another officer of the Corporation specifically
designated by the Board of Directors.  No waiver by either party at any time of
any breach by the other party of, or of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same time or
at any prior or subsequent time.  No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this
Agreement.  The validity, interpretation, construction, and performance of this
Agreement shall be governed by the laws of the State of Nevada, without giving
effect to the principles of conflicts of laws thereof.  


 
-4-

--------------------------------------------------------------------------------

 
 
11.           Notices.  For the purposes of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:


    If to Indemnitee:                               _________________
                   _________________
                   _________________


    If to Corporation:                             NB Manufacturing, Inc.
                   Attn: CFO
                   80 E. Rio Salado Parkway, Suite 115
                   Tempe, AZ 85281


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


12.           Counterpart.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


13.           Effectiveness.  This Agreement shall be effective as of August 31,
2012.
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the day and year first above written.
 
 
  Corporation
NB MANUFACTURING, INC., a Nevada corporation
 
By:       ___________________________________
Its:        ___________________________________
   







  Indemnitee
________________________________________
Name:  _____________

 